DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered.
Applicant has argued that The Prior Art references do not teach or disclose the unexpected results shown in the Declaration. However, the argument is not persuasive to overcome the rejection at least because the showing is not commensurate in scope with the claimed range 0.5-3%. Applicant has provided additional data for the range 0.5 to 3% but does not provide data outside the range for comparison (above 3% or below 0.5%). Thus it is unclear if the alleged unexpected results are limited to the claimed range. Further applicant does not explain how the results are unexpected over the Prior Art. For example applicant does not explain why an etching rate of 16.8 nm/min is unexpected at pH 5 and 0.5 wt%, but a rate of 41.1 nm/min is expected at pH 4 and 3 wt%. Similarly, is not clear why the TMAH solution at pH 6 and 3.0 wt% with an etching rate of 24.2 is not preferred over the method of the claimed invention which provides a rate of 16.8 nm/min at pH 5 and 0.5 wt%.  
Further, the argument is not persuasive to overcome the rejection at least because the closest prior art is not compared. For example, applicant does not compare Prior Art solutions that comprise additional ingredients or show evidence of unexpected results over Prior Art pH ranges such as greater than or equal to 4 (Uozumi). Applicant does not compare or substantively discuss the broadly overlapping pH and acid concentration ranges recited in the Prior Art. Uozomi teaches a concentration of 10-500mM. Hardy et al. teaches a concentration of 0.02 to 40% by weight. Small et al. teaches a concentration of 0.3 to 0.7% by weight. Takahashi et al. teaches 2-8% by mass.
Further the results do not show an unexpected result but confirm a broad usable pH range suitable for dissolving ruthenium (Ru) which is disclosed in the Prior Art. The results of the Declaration are insufficient to provide a showing of unexpected results for the pH range 5-7. Applicant argues that the etching rate is dramatically higher, but the results of the declaration do not show the dramatic difference at pH 5 and 7 but steady changes at least from pH 3-8. Applicant has provided no reason the range pH 4-5 or pH 7-8 are considered unacceptable. It is noted that applicant teaches that the range higher than pH 3 makes it possible to obtain a high etching rate with the upper limit being not particularly limited (Paragraph 31).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 8,211,80 to Uozumi.
Regarding Claim 1, Uozumi teaches a ruthenium etching solution comprising orthoperiodic acid (orthoperiodic ion, H51IO6) and ammonia (NAOH aq) with a pH 5- 7 (greater than or equal to 4, greater than or equal to 6). Uozumi teaches a concentration of 10-500mM (0.228 — 11.4 wt%) which compares closely with applicants claimed range (0.5-3% wt%). Uozumi teaches the composition with sufficient specificity for anticipation, however, it further would have been obvious to one of ordinary skill in the art to provide the components for a composition with predictable results. Applicant has not provided a showing of unexpected results that compares the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0026583 to Hardy et al.
Regarding Claims 1 and 2, Hardy et al. teaches an etching solution comprising orthoperiodic acid (Claim 33) and ammonia (Claim 36) with an overlapping pH of 7-11 (See at least Paragraphs 25, 30, 100, 119, 124, 267) wherein the composition does not comprise a metal oxide particle. Hardy et al. teaches a concentration of 0.02 to 40% by weight (See at least Claim 40). Hardy et al. does not expressly teach a solution consisting of orthoperiodic acid, ammonia and water, however, since the passivation component and buffer may be added last, it would have been an obvious to one of ordinary skill in the art at the time of the claimed invention to provide a solution consisting of the orthoperiodic acid, ammonia and water as a matter of producing a useable solution. Applicant has not provided a showing of unexpected results that compares the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038995 to Small et al.
Regarding Claim 1, Small et al. teaches an etching solution comprising periodic acid (See at least Paragraphs 52-54) with a concentration 0.3 to 0.7% by weight and ammonia (See at least Paragraphs 57, 90, 110, 113) and with a pH of 2-8 (See at least Paragraphs 88 and 110-113).
Small et al. does not expressly teach orthoperiodic acid, however, orthoperiodic acid as one of two forms of periodic acid would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention with predictable results.
Small et al. does not expressly teach a solution consisting of orthoperiodic acid, ammonia and water, however, since the abrasive may be a fixed abrasive (Paragraph 17) and additional additives may be undesired (Paragraph 60), it would have been an obvious to one of ordinary skill in the art at the time of the claimed invention to provide a fixed abrasive using the solution consisting of the orthoperiodic acid, ammonia and water with predictable results.
Applicant has not provided a showing of unexpected results that compares the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over US 2020/0347299 to Takahashi et al. (WO201913881)
Regarding Claim 1, Takahashi et al. teaches a ruthenium etching solution comprising orthoperiodic acid (Paragraph 53) and pH adjuster such as aqueous ammonia (Paragraph 77) with a pH 5-7 (Paragraph 99) and a concentration of orthoperiodic acid 0.5 to 3 wt% (Paragraph 275) such as greater than 0.5% or greater than 2%.
Takahashi et al. does not expressly teach a solution consisting of orthoperiodic acid, ammonia and water, however, since the specific compound is not needed to produce a workable solution (Table 1) for dissolving ruthenium (Ru), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a solution consisting of the orthoperiodic acid, ammonia and water as a matter of producing a useable solution for dissolving ruthenium (Ru).
Applicant has not provided a showing of unexpected results that compares the closest prior art with the claimed invention and does not provide a showing commensurate in scope with the Claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716